Case 1:19-cv-00144-DBB-DBP Document 124 Filed 10/23/20 PageID.3329 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


     DIRTT ENVIRONMENTAL SOLUTIONS,                        MEMORANDUM DECISION AND
     INC.,                                                 ORDER

                            Plaintiff,
     v.                                                    Case No. 1:19-cv-144 DPB

     LANCE HENDERSON, KRISTY                               District Judge David P. Barlow
     HENDERSON, FALKBUILT, LLC and
     FALK MOUNTAIN STATES, LLC.,                           Chief Magistrate Judge Dustin B. Pead

                            Defendant.


          This matter is before the court on Plaintiff DIRTT Environmental Solutions Inc.’s Short

 Form Motion to Compel Production of Falkbuilt Ltd. Information from Canadian Employees. 1

 (ECF No. 82.) The court will deny the motion.

                                               BACKGROUND

          Plaintiff offers services “in the prefabricated, interior design and construction market

 space.” Compl. ¶ 4, ECF No. 2. It uses proprietary “ICE Software” to help in manufacturing and

 virtual-reality visualization. Plaintiff alleges certain Defendants left DIRTT to become

 employees of Falkbuilt. These individuals also allegedly took information utilized while in

 DIRTT’s employ, including designs, know-how, and certain trade secrets such as pricing

 information and customer contact information.




 1
   District Judge Dee Benson initially referred this matter to the undersigned in accordance with 28 U.S.C. §
 636(b)(1)(A). (ECF No. 14.) It is now assigned to District Judge David B. Barlow who affirmed the prior order of
 reference. (ECF No. 41.) The court elects to decide the motion on the basis of the written memoranda. See DUCivR
 7-1(f).
Case 1:19-cv-00144-DBB-DBP Document 124 Filed 10/23/20 PageID.3330 Page 2 of 3




                                            DISCUSSION

        This dispute is governed by Federal Rule 26. Federal Rule of Civil Procedure 26(b)(1)

 provides that

        Parties may obtain discovery regarding any nonprivileged matter that is relevant
        to any party’s claim or defense and proportional to the needs of the case,
        considering the importance of the issues at stake in the action, the amount in
        controversy, the parties’ relative access to relevant information, the parties’
        resources, the importance of the discovery in resolving the issues, and whether the
        burden or expense of the proposed discovery outweighs its likely benefit.
        Information within this scope of discovery need not be admissible in evidence to
        be discoverable. F.R.C.P. 26(b)(1).

        Plaintiff seeks to compel production of information from Canadian employees of

 Defendant Falkbuilt Ltd. Plaintiff’s Complaint avers that until January 2018, Mogens Smed was

 “the Calgary-based CEO of DIRTT.” Compl ¶ 19. Mr. Smed agreed to refrain from competing

 with DIRTT and from soliciting DIRTT employees for a period of two years after leaving. Yet,

 Defendant Falkbuilt appears to directly compete with DIRTT, and “over 50 DIRTT employees

 have joined Falkbuilt.” Id. The alleged “breach of Mr. Smed’s common law employment

 obligations and express contractual obligations to DIRTT is the subject of ongoing litigation in

 Alberta, Canada and will be adjudicated by the Canadian courts. This particular action concerns

 the theft and improper use of DIRTT’s confidential information in the United States.” Id.

        Plaintiff argues it is “entitled to conduct discovery on its claims as pled.” Mtn p. 3.

 Defendant does not disagree with this assertion, and Randall R v. Regence Blue Cross Blue

 Shield of Utah, No. 2:18-CV-00381-DB-PMW, 2020 WL 109512, at *2 (D. Utah Jan. 9, 2020), a

 case from this district Plaintiff cites to, also supports this assertion. See also, In re Cooper Tire &

 Rubber Co., 568 F.3d 1180, 1192, 2009 WL 1594002 (10th Cir. 2009) (noting that what is

 “’relevant to the claims or defenses depends on the circumstances of the pending action.’”)




                                                    2
Case 1:19-cv-00144-DBB-DBP Document 124 Filed 10/23/20 PageID.3331 Page 3 of 3




 (quoting Fed. R. Civ. P. 26 advisory committee’s note (2000)). This court also agrees that

 Plaintiff may conduct discovery on its claims as pled.

        As set forth above, the Complaint focuses on the theft and improper use of DIRTT’s

 confidential information in the United States. As such, the court is not persuaded that discovery

 from Canadian employees need be included in this particular case. Plaintiff notes there is another

 action in the Canadian courts. And that, appears to be a more proper venue to discover the use or

 misuse of alleged trade secrets by Canadian employees of Falkbuilt.

        Plaintiff’s motion is therefore DENIED.



                  DATED this 22 October 2020.




                                              Dustin B. Pead
                                              United States Magistrate Judge




                                                  3
